Citation Nr: 0316145	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-01 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for inflammatory bowel 
disease, including ulcerative colitis, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

The veteran is seeking entitlement to an increased disability 
rating for his service-connected gastrointestinal disability.

The Board finds that further development of the veteran's 
claim is in order.
Specifically, certain medical records, not currently 
associated with the record, may be pertinent to the proper 
adjudication of the veteran's claim.  A statement dated in 
August 2000 from the Chief of Gastroenterology at the Hines, 
Illinois VA Medical Center (VAMC) indicated that the veteran 
had been hospitalized in August 1998 for ulcerative colitis.  
The most recent medical records from that VA facility date 
from September 1994.  Nowhere in the record is it shown that 
development action was taken to determine whether any 
corresponding medical records are available.  The veteran's 
representative has requested that this case be remanded to 
obtain more recent medical records from the Hines VAMC.  See 
the June 16, 2002 Informal Hearing Presentation, page 2.  The 
requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.

The Board also finds that additional medical development to 
evaluate the service-connected inflammatory bowel 
disease/ulcerative colitis disability would prove useful in 
this case, and is consistent with VA's duty to assist the 
claimant.  The record shows that the veteran was last 
examined for compensation purposes in October 2000, nearly 
three years ago.  In light of the fact that he has alleged 
that his digestive disorder has worsened in the past few 
years, which is further supported by statements received from 
the above-mentioned VA Chief of Gastroenterology, up-to-date 
medical examination findings are necessary to determine the 
current extent of impairment caused by this disability.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence which adequately addresses 
the level of impairment of the disability since the previous 
examination]; see also Waddell v. Brown, 5 Vet. App. 454 
(1993).

Accordingly, this case is REMANDED for the following action:

1.  Contact the Hines VAMC and request 
copies of all medical reports which this 
facility has in its possession pertaining 
to treatment provided to the veteran 
since September 1994.  The request should 
include, if available, the report of any 
hospital discharge summary corresponding 
to an admission in August 1998 for 
treatment of colitis.

2.  Upon completion of the above, 
schedule the veteran for a VA 
compensation examination to determine the 
nature and extent of impairment caused by 
his service-connected inflammatory bowel 
disease/ulcerative colitis disability.  
The claims folder must be made available 
to and reviewed by the examining 
physician in conjunction with the 
requested examination.  It is requested 
that the examiner provide an opinion 
addressing the extent and severity of the 
inflammatory bowel disease/ulcerative 
colitis disability.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  Thereafter, readjudicate the 
veteran's claim with consideration given 
to all of the evidence of record.  If 
less than a complete grant of the 
benefits sought is awarded, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


